Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the applicant
This Office Action is in response to the Applicant’s Amendment filed 19 November 2021.  Claims 1-18 are pending in this case.  Claims 4 and 13 were previously withdrawn.  Claims 1, 3, 8, 9, 10, 11, 12, 17, and 18 are currently amended.  Accordingly, claims 1-3, 5-12, and 14-18 are pending and under examination in this case.  
Remarks
Note that nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 1 and 10 – “buyer use information includes . . . file”
Claims 2, 5, 11, and 14 – “request . . . includes . . .information”
Claims 3 and 12 – “of the type that . . . server”
Claims 7 and 16 – “one or more of . . . key pair”
Claims 8 and 17 – “information regarding . . . item”
Recitations of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C
In this case, the claims recite multiple instances of intended use.
Claims 1 and 10 – “to acquire an item using . . . item”, “to finalize . . .”, 

Claims 3 and 12 – “to determine . . . indicator”
Claims 5 and 14 – “to initiate . . .”
Claim 10 -            “to: initiate,” “to: determine,” and “to: . . . obtain . . . authenticate . . . facilitate . . .” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 7-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2014/0207557) in view of Lin et al (US 2017/0046651) and Lingham et al (US 2016/0267472), and further in view of Pelegero (US 2010/0145860).
Regarding claims 1 and 10 –
Choi discloses generating, by the issuing server, use rules associated with an exchange item, wherein the use rules include a list of authenticating information for a plurality of merchant servers of the data communication system, and wherein the list of authentication information includes a security identifier assigned to a merchant server of the plurality of merchant servers; (par 56-59, 62, 66, 94 , 47-50)

acquiring, by a computing device of the data communication system, secure custody of the exchange item from the marketplace server, wherein the exchange item has an exchange item data file,; (par 37, 52, 66, 44, 38, 47)
initiating, by the computing device, an acquisition process with the merchant server to acquire an item using the exchange item, wherein the initiating the acquisition process includes the computing device sending buyer use information to the merchant server, and wherein the buyer use information includes an identity of the exchange item data file; (par 37, 52, 66, 44, 38, 47).
Choi does not specifically teach a blockchain ledger.
Lin teaches a blockchain ledger. (par 71, 78, 114, 119, 145)
Choi does not disclose use rules in a blockchain ledger.
However, Lin teaches use rules in a blockchain ledger. (par 71, 78, 114, 119, 145)
It would be obvious to one of ordinary skill in the art to combine Choi with the blockchain ledger of Lin in order to achieve greater Byzantine fault tolerance and thereby improve transaction security.
Choi does not specifically teach the marketplace server signing, with a private key of the marketplace server, a secure block in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device and information regarding the exchange item data file, and wherein the public key within the signed secure block indicates the computing device has the secure custody of the exchange item.
Lingham discloses the marketplace server signing, with a private key of the marketplace server, a secure block in accordance with a secure custody protocol, wherein the secure block includes a public key associated with the computing device and information regarding the exchange item data file, and 
Choi does not specifically teach storing, by the marketplace server, a global copy of the security identifier in a marketplace database of the data communication system and issuing, by the marketplace server, a local copy of the security identifier to the merchant server.
However, Lingham discloses storing, by the marketplace server, a global copy of the security identifier in a marketplace database of the data communication system; (par 63-74)
issuing, by the marketplace server, a local copy of the security identifier to the merchant server. (par 63-74)
It would be obvious to one of ordinary skill in the art to combine Choi with Lin and Lingham in order to obtain greater transaction security through multiple layers in Lingham. 
Choi does not specifically disclose sending, by the merchant server, merchant use information to the marketplace server, wherein the merchant use information includes the buyer use information and an identifier of the merchant server.
Pelegero discloses sending, by the merchant server, merchant use information to the marketplace server, wherein the merchant use information includes the buyer use information and an identifier of the merchant server. (par 62-65).
Choi does not specifically disclose obtaining, by the marketplace server, a verification signature of the merchant server.
Pelegero discloses obtaining, by the marketplace server, a verification signature of the merchant server. (par 72-73, 47-48, 64-66)
Choi does not specifically disclose authenticating, by the marketplace server, the verification signature of the merchant server in accordance with the use rules associated with the exchange item, 
Pelegero discloses authenticating, by the marketplace server, the verification signature of the merchant server in accordance with the use rules associated with the exchange item, wherein the authenticating includes generating a comparative verification signature by signing the at least the portion of the merchant use information using the global copy of the security identifier. (par 72-73, 47-48, 66).
Choi does not specifically disclose when the verification signature of the merchant server is authenticated, facilitating, by the marketplace server, exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process.
Pelegero discloses when the verification signature of the merchant server is authenticated, facilitating, by the marketplace server, exchange of the secure custody of the exchange item data file between the computing device and the merchant server in accordance with the secure custody protocol to finalize the acquisition process. (64-65)
It would be obvious to one of ordinary skill in the art to combine Pelegero and Choi with Lin and Lingham in order to obtain greater transaction security through multiple layers of security given the signatures in Lingham and byzantine fault tolerance of Lin.
Note that the limitation “wherein the verification signature is created by the merchant server signing at least a portion of the merchant use information using the local copy of the security identifier” constitutes intended use and therefore does not serve to distinguish from the prior art. MPEP 2103 I C.
Regarding claims 2 and 11 –
Choi teaches that the initiating the acquisition process comprises:

sending, by the merchant server, notice of the request and the identity of the exchange item to the marketplace server. (par 47-48, 66).
Note that the limitation “that includes . . . buyer use information” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 5 and 14 –
Choi teaches sending, by the computing device, a request to acquire the item and identity of the exchange item to the merchant server to initiate the acquisition process; (par 47-48, 66) 
determining, by the merchant server, that the acquisition process requires verification; (par 47-48, 66) and
sending, by the merchant server, the verification signature and a notice of the request and of the identity of the exchange item to the marketplace server. (par 47-48, 66)
Note that the limitation “request includes . . . buyer use information” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claims 6 and 15 –
Choi teaches that authenticating the verification signature comprises:

when the comparative verification signature matches the verification signature, authenticating, by the marketplace server, the verification signature. (par 72-73, 47-48, 66)
Regarding claims 7 and 16 –
Lingham teaches that the list of authenticating information comprises one or more of:
a public key of an individual public-private key pair of the merchant server, wherein the verification signature is created using a private key of the individual public-private key pair and the comparative verification signature is created using the public key of the individual public-private key pair; (par 72-73, 47-48, 66)
a public key of a shared public-private key pair, wherein the shared public-private key pair is shared by a group of merchant servers that includes the merchant server, wherein the verification signature is created using a private key of the shared public-private key pair and the comparative verification signature is created using the public key of the shared public-private key pair; (par 63-74) and
a security identifier assigned to the merchant server, wherein the merchant server has a local copy of the security identifier and the marketplace server has a centralized copy of the security identifier, wherein the verification signature is created using the local copy of the security identifier, and wherein the comparative verification signature is created using the local copy of the security identifier. (par 63-74)
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegero (US 2019/0145860) in view of Choi et al (US 2014/0207557) in view of Lin et al (US 2017/0046651), and of Lingham et al (US 2016/0267472), and further in view of Walker et al (US 2016/0125492).
Pelegero in view of Choi, Lin, and Lingham, discloses as above.
Regarding claims 3 and 12 –
Walker teaches that determining the acquisition process requires verification comprises one of:
interpreting, by the merchant server, the request to determine that the acquisition process requires verification, wherein the request includes a verification indicator; (par 22-32) and
identifying, by the merchant server, that the exchange item is of a type that requires verification of the merchant server. (par 22-29)
It would be obvious to one of ordinary skill in the art to combine Pelegero, Choi, Lin, and Lingham with Walker in order to obtain greater transaction security by also verifying the acquisition process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685